
	

113 HR 416 IH: Egypt Accountability and Democracy Promotion Act 
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 416
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Ms. Ros-Lehtinen
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To condition security assistance and economic assistance
		  to the Government of Egypt in order to advance United States national security
		  interests in Egypt, including encouraging the advancement of political,
		  economic, and religious freedom in Egypt.
	
	
		1.Short titleThis Act may be cited as the
			 Egypt Accountability and Democracy
			 Promotion Act .
		2.Declaration of
			 policyThe policy of the
			 United States shall be to use its foreign assistance for Egypt, including the
			 Foreign Military Financing program, to advance United States
			 national security interests in Egypt, including encouraging the advancement of
			 political, economic, and religious freedom in Egypt.
		3.Limitation on
			 security assistance to the Government of Egypt
			(a)LimitationOf the amounts available for assistance for
			 Egypt under section 23 of the Arms Export Control Act (22 U.S.C. 2763; relating
			 to the Foreign Military Financing program)—
				(1)10 percent of that
			 amount shall be withheld from the Government of Egypt unless, not later than 30
			 days after the enactment of this Act, the Secretary of State has made the
			 certification described in subsection (c);
				(2)50 percent of that
			 amount shall be withheld from the Government of Egypt if a further period of 30
			 days has elapsed immediately following the 30-day period described in paragraph
			 (1) without a certification described in subsection (c) being in effect;
			 and
				(3)100 percent of
			 that amount shall be withheld from the Government of Egypt if a further period
			 of 120 days has elapsed immediately following the 30-day period described in
			 paragraph (2) without a certification described in subsection (c) being in
			 effect.
				(b)ReportIf
			 the Secretary of State is unable to make the certification described in
			 subsection (c) and applies the withholding of funds described in paragraph (1),
			 (2), or (3) of subsection (a), as the case may be, the Secretary shall transmit
			 to the appropriate congressional committees a report that contains the reasons
			 therefor.
			(c)CertificationA
			 certification described in this subsection is a certification transmitted by
			 the Secretary of State to the appropriate congressional committees that
			 contains a determination of the Secretary that—
				(1)(A)the Government of Egypt
			 is not directly or indirectly controlled by or under the influence of a foreign
			 terrorist organization, its affiliates, or its supporters; and
					(B)no member, affiliate, or supporter of
			 a foreign terrorist organization serves in a policy-making position in a
			 ministry, agency, or instrumentality of the Government of Egypt;
					(2)the Government of
			 Egypt—
					(A)has adopted and
			 fully implemented legal reforms that protect the political, economic, and
			 religious freedoms and human rights of all citizens and residents of Egypt;
			 and
					(B)is not acting to
			 restrict the political, economic, or religious freedoms and human rights of the
			 citizens and residents of Egypt;
					(3)the Government of
			 Egypt is fully implementing the Israel-Egypt Peace Treaty; and
				(4)the Government of
			 Egypt is taking concrete, verifiable steps to detect and destroy the smuggling
			 network and tunnels between Egypt and the Gaza Strip and to crack down on
			 violent extremist groups and activities in the Sinai Peninsula.
				(d)RecertificationsNot
			 later than 90 days after the date on which the Secretary of State transmits to
			 the appropriate congressional committees an initial certification under
			 subsection (c), and every 6 months thereafter—
				(1)the Secretary
			 shall transmit to the appropriate congressional committees a recertification
			 that the requirements contained in subsection (c) are continuing to be met;
			 or
				(2)if the Secretary
			 is unable to make such a recertification, the Secretary shall apply the
			 withholding of funds described in paragraph (1), (2), or (3) of subsection (a),
			 as the case may be, and the Secretary shall transmit to the appropriate
			 congressional committees a report that contains the reasons therefor.
				(e)WaiverThe
			 Secretary of State may waive the limitation in subsection (a)(3) for one or
			 more 90-day periods with respect to up to 50 percent of the amount required to
			 be withheld under such subsection if, for each such 90-day period, the
			 Secretary determines and certifies to the appropriate congressional committees
			 that it is in the national security interests of the United States to do so and
			 transmits to the appropriate congressional committees a report with detailed
			 reasoning for the determination and certification.
			(f)Transfer of
			 Certain Interest for EgyptAny interest earned from amounts in an
			 interest bearing account for Egypt to which funds made available under section
			 23 of the Arms Export Control Act (22 U.S.C. 2763; relating to the
			 Foreign Military Financing program) shall be—
				(1)transferred to and
			 consolidated with amounts available for assistance for the Middle East
			 Partnership Initiative under chapter 4 of part II of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2346 et seq.; relating to the Economic Support
			 Fund); and
				(2)allocated for
			 democracy and governance programs for Egypt, including direct support for
			 secular, democratic nongovernmental organizations.
				(g)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to the appropriate congressional committees a report that
			 includes the following:
				(1)A
			 description of the strategic objectives of the United States regarding the
			 provision of United States security assistance to the Government of
			 Egypt.
				(2)A
			 description of biennial outlays of United States security assistance to the
			 Government of Egypt for the purposes of strategic planning, training, provision
			 of equipment, and construction of facilities, including funding streams.
				(3)A
			 description of vetting and end-user monitoring systems in place by both Egypt
			 and the United States for defense articles and training provided by the United
			 States, including human rights vetting.
				(4)A
			 description of actions that the Government of Egypt is taking to—
					(A)fully implement
			 the Egypt-Israel peace treaty;
					(B)detect and destroy the smuggling network
			 and tunnels between Egypt and the Gaza Strip and to crack down on violent
			 extremist groups and activities in the Sinai Peninsula;
					(C)repudiate, combat,
			 and stop incitement to violence against the United States and United States
			 citizens and prohibit the transmission within its domains of satellite
			 television or radio channels that broadcast such incitement; and
					(D)adopt and
			 implement legal reforms that protect the religious and democratic freedoms of
			 all citizens and residents of Egypt.
					(5)Recommendations,
			 including with respect to required resources and actions, to maximize the
			 effectiveness of United States security assistance provided to Egypt.
				(h)GAO
			 ReportNot later than 120 days after the date of the submission
			 of the report required under subsection (f), the Comptroller General of the
			 United States shall submit to the appropriate congressional committees a report
			 that—
				(1)reviews and
			 comments on the report required under subsection (f); and
				(2)provides
			 recommendations regarding additional actions with respect to the provision of
			 United States security assistance to Egypt, if necessary.
				(i)Appropriate
			 Congressional Committees DefinedIn this section, the term
			 appropriate congressional committees means—
				(1)the Committee on
			 Foreign Affairs of the House of Representatives; and
				(2)the Committee on
			 Foreign Relations of the Senate.
				4.Limitation on
			 economic assistance to Egypt
			(a)LimitationOf the amounts available for assistance for
			 Egypt under chapter 4 of part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2346 et seq.; relating to the Economic Support Fund), none
			 of that amount may be provided for direct or indirect assistance to the
			 Government of Egypt unless a certification described in section 3(c) is in
			 effect.
			(b)ReallocationDuring
			 a period in which a certification described in section 3(c) is not in effect,
			 amounts that may not be provided for direct or indirect assistance to the
			 Government of Egypt pursuant to the limitation under subsection (a) shall be
			 reallocated for democracy and governance programs for Egypt, including direct
			 support for secular, democratic nongovernmental organizations, as well as
			 programming and support for rule of law and human rights, good governance,
			 political competition and consensus-building, and civil society.
			5.Government of
			 Egypt definedIn this Act, the
			 term Government of Egypt means any person, agent, instrumentality,
			 or official of, is affiliated with, or is serving as a representative of the
			 Government of Egypt.
		
